


110 HCON 82 IH: Expressing the sense of the Congress that a

U.S. House of Representatives
2007-03-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. CON. RES. 82
		IN THE HOUSE OF REPRESENTATIVES
		
			March 6, 2007
			Mr. Ferguson
			 submitted the following concurrent resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		CONCURRENT RESOLUTION
		Expressing the sense of the Congress that a
		  commemorative postage stamp should be issued in honor of the USS New Jersey and
		  all those who served aboard her.
	
	
		Whereas the Iowa-class battleship, the USS New Jersey, is
			 the most decorated warship in United States naval history, with 16 battle stars
			 and 20 citations, medals, and ribbons during her 56 years of service;
		Whereas the USS New Jersey was launched on December 7,
			 1942, by the Philadelphia Naval Shipyard; sponsored by Mrs. Charles Edison,
			 wife of then-Governor Edison of New Jersey, former Secretary of the Navy; and
			 commissioned at Philadelphia on May 23, 1943, Captain Carl F. Holden in
			 command;
		Whereas her first action as a flagship for Admiral William
			 Bull Halsey’s Third Fleet was a bold 2-day surface and air
			 strike by her task force against the supposedly impregnable Japanese fleet base
			 on Truk in the Caroline Islands, which successfully interdicted Japanese naval
			 retaliation in response to the conquest of the Marshall Islands;
		Whereas the USS New Jersey provided crucial firepower for
			 the assault on Iwo Jima;
		Whereas the USS New Jersey rendered the same crucial
			 service for the first major aircraft carrier raid on Tokyo;
		Whereas the USS New Jersey fired the opening salvos of the
			 first shore bombardment in Korea at Wonsan and served with distinction
			 throughout the remainder of the Korean conflict;
		Whereas the USS New Jersey participated in bombardment and
			 fire support missions along the Vietnamese coast during the Vietnam era;
		Whereas the USS New Jersey earned the Navy Unit
			 Commendation for Vietnam service and received 9 battle stars for World War II,
			 4 for the Korean conflict, and 3 for the Vietnam era;
		Whereas the USS New Jersey supported the Marine operation
			 with the Multinational Peacekeeping Force in Beirut, Lebanon; and
		Whereas in 1991, the USS New Jersey became the first
			 United States battleship to enter and operate in the Persian Gulf: Now,
			 therefore, be it
		
	
		That it is the sense of the Congress
			 that—
			(1)a
			 commemorative postage stamp should be issued by the United States Postal
			 Service in honor of the USS New Jersey and all those who served aboard her;
			 and
			(2)the Citizens’
			 Stamp Advisory Committee should recommend to the Postmaster General that such a
			 postage stamp be issued.
			
